 


110 HR 1398 IH: Agricultural Protection and Prosperity Act of 2007
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1398 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Peterson of Minnesota (for himself, Mr. Hall of Texas, Mr. Barrow, Mr. Berry, Mr. Blunt, Mr. Boozman, Mr. Boswell, Mrs. Boyda of Kansas, Mr. Burgess, Mr. Butterfield, Mr. Buyer, Mr. Coble, Mr. Conaway, Mr. Costa, Mr. Cuellar, Mr. Lincoln Davis of Tennessee, Mr. Deal of Georgia, Mrs. Emerson, Mr. Etheridge, Mr. Fortenberry, Mrs. Gillibrand, Mr. Gingrey, Mr. Goodlatte, Mr. Gordon of Tennessee, Mr. Graves, Mr. Hastert, Mr. Hayes, Ms. Herseth, Mr. Holden, Mr. Jones of North Carolina, Mr. Kagen, Mr. King of Iowa, Mr. Lampson, Mr. Lucas, Mr. Marshall, Mr. Matheson, Mr. McIntyre, Mr. Melancon, Mrs. Myrick, Mr. Ortiz, Mr. Pastor, Mr. Pickering, Mr. Radanovich, Mr. Rogers of Michigan, Mr. Ross, Mr. Salazar, Mr. Scott of Georgia, Mr. Shadegg, Mr. Skelton, Mr. Smith of Nebraska, Mr. Space, Mr. Terry, Mr. Upton, Mr. Walz of Minnesota, Mr. Westmoreland, Mr. Whitfield, Mrs. Wilson of New Mexico, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Comprehensive Environmental Response Compensation and Liability Act of 1980 to provide that manure shall not be considered to be a hazardous substance, pollutant, or contaminant. 
 
 
1.Short titleThis Act may be cited as the Agricultural Protection and Prosperity Act of 2007.
2.Animal waste
(a)Amendment of SuperfundTitle III of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9651 et seq.) is amended by adding at the end the following:

313.Exception for manure
(a)Definition of manureIn this section, the term manure means—
(1)digestive emissions, feces, urine, urea, and other excrement from livestock (as defined in section 10403 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8302));
(2)any associated bedding, compost, raw materials, or other materials commingled with such excrement from livestock (as so defined);
(3)any process water associated with any item referred to in paragraph (1) or (2); and
(4)any byproduct, constituent, or substance contained in or originating from, or any emission relating to, an item described in paragraph (1), (2), or (3).
(b)ExemptionUpon the date of enactment of this section, manure shall not be included in the meaning of—
(1)the term hazardous substance, as defined in section 101(14); or
(2)the term pollutant or contaminant, as defined in section 101(33).
(c)Effect on Other LawNothing with respect to the enactment of this subsection shall—
(1)impose any liability under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) with respect to manure;
(2)abrogate or otherwise affect any provision of the Air Quality Agreement entered into between the Administrator and operators of animal feeding operations (70 Fed. Reg. 4958 (January 31, 2005)); or
(3)affect the applicability of any other environmental law as such a law relates to—
(A)the definition of manure; or
(B)the responsibilities or liabilities of any person regarding the treatment, storage, or disposal of manure..
(b)Amendment of SARASection 304(a)(4) of the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 11004(a)(4)) is amended—
(1)by striking This section and inserting the following:

(A)In generalThis section; and
(2)by adding at the end the following:

(B)ManureThe notification requirements under this subsection do not apply to releases associated with manure (as defined in section 313 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980).. 
 
